In an action to recover damages for personal injuries, Donald Friedman, EC., the plaintiffs attorney, appeals from an order of the Supreme Court, Richmond County (Aliotta, J.), dated July 23, 2004, which granted the motion of Jacoby & Meyers, LLE the plaintiffs former attorney, to determine an attorney’s fee for legal services rendered by Jacoby & Meyers, LLP, and directed it to pay Jacoby & Meyers, LLE the sum of $8,929.60, representing 40% of the total attorney’s fee of $22,324.
Ordered that the order is affirmed, with costs.
The issue of apportionment of an attorney’s fee is controlled by the circumstances and equities of each particular case, and the trial court is in the best position to assess such factors (see Juste v New York City Tr. Auth., 5 AD3d 736 [2004]; Ebrahimian v Long Is. R.R., 269 AD2d 488 [2000]). Contrary to the appellant’s contention, the trial court did not improvidently exercise its discretion in awarding the former attorney 40% of the total legal fee, as such fee was based upon the amount of time spent on the case, and the nature of the work performed. Florio, J.E, H. Miller, Cozier and Spolzino, JJ., concur.